                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                    May 25, 2021
                             SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

STEPHEN WAYNE RICHARDSON,                         §
                                                  §
         Petitioner,                              §
                                                  §
v.                                                §              CIVIL ACTION NO. 6:20-cv-00043
                                                  §
LORIE DAVIS; D. COIV OYELUYI; LT.                 §
WEATHERSPOON; CAPT. ADAWAY;                       §
WARDEN T. POWELL; and BOBBY                       §
LUMPKIN,                                          §
                                                  §
         Respondents.                             §

           ORDER ACCEPTING MEMORANDUM AND RECOMMENDATION

         Pending before the Court is the Memorandum and Recommendation (“M&R”) signed by

Magistrate Judge Jason B. Libby on November 24, 2020. (Dkt. No. 24). In the M&R, Magistrate

Judge Libby recommended granting Respondent Lorie Davis’s Motion for Summary Judgment,

(Dkt. No. 22) and dismissing Petitioner Stephen Wayne Richardson’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254. (Dkt. No. 1).

         Richardson was provided proper notice and the opportunity to object to the proposed

findings and recommendations. See 28 U.S.C. § 636(b)(1); General Order No. 2002-13. The

deadline for Richardson to file objections was fourteen days after being served with a copy of the

M&R. 28 U.S.C. § 636(b)(1). As such, Magistrate Judge Libby noted that Richardson had until

December 18, 2020 to file his objections. (Dkt. No. 26). Richardson failed to file any objections.

As a result, Richardson forfeited his right to this Court’s review.1 See 28 U.S.C. § 636(b)(1)(C);


     1
          The Court notes that the comment to Rule 72 of the Federal Rules of Civil Procedure suggests
that a court must review a magistrate’s report and recommendation for “clear error” when no proper
objection is made. FED. R. CIV. P. 72(b) advisory committee’s note to 1983 addition. But that same
                                                                                             (continue)
Thomas v. Arn, 474 U.S. 140, 149, 106 S.Ct. 466, 472, 88 L.Ed.2d 435 (1985); Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996), superseded by statute on other grounds,

28 U.S.C. § 636(b)(1); McGill v. Goff, 17 F.3d 729, 732 (5th Cir. 1994), overruled on other

grounds, Kansas Reins. Co. v. Cong. Mortg. Corp. of Tex., 20 F.3d 1362, 1373–74 (5th Cir. 1994);

Scott v. Alford, 62 F.3d 395, 1995 WL450216, at *2 (5th Cir. 1995) (unpublished). Nevertheless,

the Court has reviewed the pleadings, the record, and the applicable law, and is satisfied that no

clear error appears.

        Accordingly, the M&R is ACCEPTED as this Court’s Memorandum and Order, and

Respondent’s Motion for Summary Judgment is GRANTED. Moreover, Richardson is DENIED

a Certificate of Appealability.

        It is SO ORDERED.




advisory comment states that Rule 72 is inapplicable in the habeas corpus context. See id. (“This rule does
not extend to habeas corpus petitions, which are covered by the specific rules relating to proceedings under
Sections 2254 and 2255 of Title 28.”); see also Nara v. Frank, 488 F.3d 187, 195 (3d Cir. 2007) (finding
that Rule 72(b) “is inapplicable to habeas corpus cases” (citing FED. R. CIV. P. 72(b) advisory committee’s
note to 1983 addition)); U.S. ex rel. Cross v. DeRobertis, 811 F.2d 1008, 1011 n.1 (7th Cir. 1987) (finding
that Rule 72(b) “does not apply to habeas corpus actions” (citing FED. R. CIV. P. 72(b) advisory committee’s
note to 1983 addition)); Cavanaugh v. Kincheloe, 877 F.2d 1443, 1449 (9th Cir. 1989) (“Rule 72(b) does
not apply to habeas corpus petitions filed under 28 U.S.C. § 2254.”). Rather, Rule 8 of the rules governing
AEDPA cases provides instructions on the timely filing of objections which in relevant part mirror 28
U.S.C. § 636(b)(1)(C). Compare Rule 8, Rules Governing Section 2254 Cases (“Within 14 days after being
served, a party may file objections as provided by local court rule. The judge must determine de novo any
proposed finding or recommendation to which objection is made. The judge may accept, reject, or modify
any proposed finding or recommendation.”), with 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after
being served with a copy, any party may serve and file written objections to such proposed findings and
recommendations as provided by rules of court. A judge of the court shall make a de novo determination
of those portions of the report or specified proposed findings or recommendations to which objection is
made. A judge of the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.”). Thus, this Court considers only Rule 8 and
§ 636(b)(1)(C) in weighing the effect of a failure to timely object to an M&R.


                                                     2
SIGNED this May 24, 2021.



                                _____________________________________
                                        DREW B. TIPTON
                                UNITED STATES DISTRICT JUDGE




                            3
